         Case 2:21-cv-00060-BSM Document 3 Filed 07/27/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

LAJWHAN DONELLE WILLIAMS                                                      PLAINTIFF
REG. #01237-104

v.                          CASE NO. 2:21-CV-00060-BSM

WILLIAM BARR, et al.                                                       DEFENDANTS

                                         ORDER

       LaJwhan Williams has not complied with the order directing him to pay the $402

filing fee or file a motion to proceed in forma pauperis. Accordingly, this case is dismissed

without prejudice for failure to prosecute. Local R. 5.5(c)(2).

       IT IS SO ORDERED this 27th day of July, 2021.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
